TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 28, 2018



                                     NO. 03-17-00482-CV


                             River City Drywall, LLC, Appellant

                                                v.

                          Eric Hanlon and Nalinh Hanlon, Appellees




         APPEAL FROM THE 98TH DISTRICT COURT OF TRAVIS COUNTY
          BEFORE JUSTICES PURYEAR, PEMBERTON, AND BOURLAND
          REVERSED AND RENDERED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment signed by the trial court on May 10, 2017. Having reviewed

the record and the parties’ arguments, the Court holds that there was reversible error in the

judgment. Therefore, the Court reverses the trial court’s judgment and renders judgment that

appellees take nothing on their claim. Appellees shall pay all costs relating to this appeal, both

in this Court and the court below.